ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s after-final amendment and response received on 11/3/21 has been entered. Claims 1-145, 147, 150, 155, 157-159, and 161-167 are canceled, and new claims 170-172 have been added. Claims 146, 148-149, 151-154, 156, 160,  and 168-172 are now pending and under examination in this application. An action on the merits follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Those sections of Title 35, US code, not included in this action can be found in a previous office action.

Withdrawn Rejections

	The rejection of previously pending claims 146, 148-149, 151-155, 157-163, and 166 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0197441 (8/23/07), hereafter referred to as Rixon et al., in view of U.S Patent Application Publication 2007/0196371 (8/23/07), hereafter referred to as Kuestner et al., UniProtKB/Swiss-Prot. Accession number AC-Q96F46 (2002)-human IL-17RA,  U.S. Patent 9,565,841 (2017), hereafter referred to as Wang et al., and U.S. Patent Application Publication 2013/0254907 (2013), hereafter referred to as Zhu et al., is withdrawn in view of applicant’s amendments to the claims or cancellation of the claims. 

The rejection of claim 156 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2007/0197441 (8/23/07), hereafter referred to as Rixon et al., in view of U.S Patent Application Publication 2007/0196371 (8/23/07), hereafter referred to as Kuestner et al., UniProtKB/Swiss-Prot. Accession number AC-Q96F46 (2002)-human IL-17RA, U.S. Patent 9,565,841 (2017), hereafter referred to as Wang et al., and U.S. Patent Application Publication 2013/0254907 (2013), hereafter referred to as Zhu et al., as applied to claims 146, 148-149, 151-155, 157-163, and 166 above, and further in view of Fischer et al. (2015) Arth.&Rheum., Vol. 67(1), 51-62. doi.org/10.1002/art.38896, pages 1-19, is withdrawn in view of applicant’s amendments to the claim. 

Allowed Claims 

	Claims 146, 148-149, 151-154, 156, 160,  and 168-172 are allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by the references previously applied under 35 U.S.C. 103, namely U.S. Patent Application Publication 2007/0197441 (8/23/07), hereafter referred to as Rixon et al., U.S Patent Application Publication 2007/0196371 (8/23/07), hereafter referred to as Kuestner et al., UniProtKB/Swiss-Prot. Accession number AC-Q96F46 (2002)-human IL-17RA,  U.S. Patent 9,565,841 (2017), hereafter referred to as Wang et al., and U.S. Patent Application Publication 2013/0254907 (2013), hereafter referred to as Zhu et al.. As set forth in the prior office action, these references do provide teachings and motivation to knock-in one or both of a human IL-17RA encoding sequence and a human IL-17 encoding sequence into the endogenous IL-17RA or IL-17 locus respectively of a non-human animal such that the inserted human sequence is operatively linked to the endogenous promoter of the loci, and further provides motivation to replace part of all of the endogenous IL-17RA or IL-17 gene of a non-human animal with part of all of the human IL-17RA or IL-17 gene sequence respectively, the prior art of record does not provide sufficient teachings and motivation to specifically replace only a part of exon 2, exons 3-10 and only a part of exon 11 of the endogenous IL-17RA gene of a non-human animal with only a part of exon 2, exons 3-10, and only a part of exon 11 of a human IL-17RA gene. The prior art of record further does not teach a humanized IL-17RA protein sequence which is 95% or 100% identical to SEQ ID NO:39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633